

117 S1067 IS: Access to Breast Cancer Diagnosis Act of 2021
U.S. Senate
2021-04-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1067IN THE SENATE OF THE UNITED STATESApril 12, 2021Mr. Blunt (for himself and Mrs. Shaheen) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend title XXVII of the Public Health Service Act to prohibit group health plans and health insurance issuers offering group or individual health insurance coverage from imposing cost-sharing requirements or treatment limitations with respect to diagnostic examinations for breast cancer that are less favorable than such requirements with respect to screening examinations for breast cancer.1.Short titleThis Act may be cited as the Access to Breast Cancer Diagnosis Act of 2021.2.Requiring parity in cost-sharing and treatment limitations with respect to diagnostic and screening examinations for breast cancer(a)In generalSection 2719A of the Public Health Service Act (42 U.S.C. 300gg–19a) is amended by adding at the end the following new subsection:(e)Diagnostic and screening examinations for breast cancer parity(1)In generalIn the case of a group health plan, or a health insurance issuer offering group or individual health insurance coverage, that provides benefits with respect to a diagnostic examination for breast cancer furnished to an individual enrolled under such plan or such coverage, such plan or such coverage shall ensure that—(A)the cost-sharing requirements applicable to such examination for such individual are no less favorable than such requirements applicable to a screening examination for breast cancer for such individual; and(B)the treatment limitations applicable to such diagnostic examination for breast cancer for such individual are no less favorable than such limitations applicable to a screening examinations for breast cancer for such individual.(2)Restriction on certain changesA group health plan or health insurance issuer may not, for the sole purpose of complying with paragraph (1), increase cost-sharing requirements with respect to screening examinations for breast cancer.(3)ConstructionNothing in this subsection shall be construed—(A)to require the use of diagnostic examinations for breast cancer as a replacement for screening examinations for breast cancer;(B)to prohibit a group health plan or health insurance issuers from requiring prior authorization or imposing other appropriate utilization controls in approving coverage for any screening or diagnostic imaging; or(C)to supersede a State law that provides greater protections with respect to the coverage of diagnostic examinations for breast cancer than is provided under this subsection.(4)DefinitionsIn this subsection:(A)Cost-sharing requirementThe term cost-sharing requirement includes a deductible, coinsurance, copayment, and any maximum limitation on the application of such a deductible, coinsurance, copayment, or similar out-of-pocket expense.(B)Diagnostic examination for breast cancerThe term diagnostic examination for breast cancer means a medically necessary and appropriate (as determined by the health care professional treating the individual) examination for breast cancer to evaluate an abnormality in the breast that is—(i)seen or suspected from a screening examination for breast cancer;(ii)detected by another means of examination; or(iii)suspected based on the medical history or family medical history of the individual.(C)Examination for breast cancerThe term examination for breast cancer includes such an examination using breast ultrasound, breast magnetic resonance imaging, or mammography.(D)Treatment limitationThe term treatment limitation includes limits on the frequency of treatment, number of visits, days of coverage, or other similar limits on the scope or duration of treatment..(b)Application to grandfathered health plansSection 1251(a)(4)(A) of the Patient Protection and Affordable Care Act (42 U.S.C. 18011(a)(4)(A)) is amended—(1)by striking title and inserting title, or as added after the date of the enactment of this Act); and(2)by adding at the end the following new clause:(v)Section 2719A(e) (relating to parity for diagnostic and screening examinations for breast cancer)..(c)Effective dateThe amendments made by this section shall apply with respect to plan years beginning on or after January 1, 2022.